O’CONNELL, J.,
dissenting. I cannot agree with the majority for two reasons. First, the trial court made a factual finding that the defendant was not a keeper of the dog for the purposes of General Statutes § 22-357. This finding must stand unless it is legally and logically inconsistent with the evidence. State v. Oquendo, 223 Conn. 635, 645, 613 A.2d 1300 (1992). We may not reject a factual finding merely because the reviewing judges personally disagree with the trial court’s conclusion or would have found differently had they been sitting as the fact finder. Kaplan v. Kaplan, 186 Conn. 387, 391, 441 A.2d 629 (1982).
The fact-finding function is vested in the trial court because of its unique opportunity to view the evidence and to observe the witnesses. Id. The majority agrees that whether the plaintiff was a keeper is a question of fact. “Only in the clearest of circumstances, where no other conclusion could reasonably be reached, is the trier’s determination of fact to be disturbed.” Lettieri v. American Savings Bank, 182 Conn. 1, 9, 437 A.2d 822 (1980). In response to a motion for articulation, the trial court compared the present case to Hancock v. Finch, 126 Conn. 121, 122, 9 A.2d 811 (1939), which distinguished “temporary custody” from “possession” of a dog. The trial court articulated in part as follows: “After hearing the evidence in the present case, the court finds that although the plaintiff did have possession of the dog in the narrowest, physical sense of the *252word, for the purposes of General Statutes § 22-357, it cannot be said that the plaintiffs temporary custody rose to the level of the ‘exercise of dominion and control similar to and in substitution for that which ordinarily would be exerted by the owner in possession.’ Id., 121]. As in Hancock, the plaintiff was merely watching the dog for a short period of time while the defendant was away, and the plaintiffs possession of the dog was subject to the specific directions for its care and feeding given to the plaintiff by the defendant before he left. . . . Accordingly, the court finds that the plaintiff was not a keeper of the subject dog, for the purposes of General Statutes § 22-357, at the time of the incident.”
Our function is not to determine if the trial court could have reached a conclusion other than the one reached but instead whether the court could reasonably have reached the conclusion that it did. See Allen v. Nissley, 184 Conn. 539, 542, 440 A.2d 231 (1981). We must not substitute our own interpretation of the evidence on the cold record for that of the trial court on a live record. Sportsmen’s Boating Corp. v. Hensley, 192 Conn. 747, 751, 474 A.2d 780 (1984). In my opinion, there was a basis in the evidence to support the trial court’s finding that the plaintiff had temporary custody, and not possession, of the dog. For this reason, I feel that we are bound by the trial court’s finding.
My second reason for dissenting is that even if the plaintiff was a keeper, I can find no authority for precluding him from recovery under § 22-357. The express language of the statute provides that a dog’s owner shall be hable for any damage done by his dog. The statute does not exempt keepers from recovery from an owner for injuries caused by his dog. To qualify for damages the injured party must prove only that (1) damage was done to him by a dog, (2) at the time of such damage he was not committing a trespass or other tort and was not teasing, tormenting or abusing the *253dog, and (3) that the defendant owned the dog. The majority opinion adds a forth requirement—that he was not the dog’s keeper.
It is not the function of courts to read into clearly expressed legislation provisions that do not find expression in its words. Greenwich v. Liquor Control Commission, 191 Conn. 528, 537, 469 A.2d 382 (1983). We should not extend the statute by adding an exclusion not within the clear language of the legislation. Durrschmitt v. Loux, 230 Conn. 100, 104, 644 A.2d 343 (1994).
If the plaintiff cannot recover under the dog bite statute, he may be barred from all recovery for his injuries. A common law negligence action may not be a substitute. Even a dog’s owner is not liable to persons injuredby the dog unless (1) the dog had vicious propensities (2) of which the owner was aware and (3) the owner failed to exercise reasonable care in restraining the dog. There is no indication in the present case that the plaintiff had such knowledge, i.e., scienter, of the dangerous propensities of the defendant’s dog.
Statutes such as § 22-357, which are in derogation of the common law, must be strictly construed. Yale University School of Medicine v. Collier, 206 Conn. 31, 37, 536 A.2d 588 (1988). The intent of our dog bite statute is to eliminate the common law scienter requirement and to impose strict liability on dog owners for damage done by their dogs. D. Wright, Connecticut Law of Torts (3d Ed. 1991) § 126. Strictly construing this statute, liability of owners is expanded, not limited. The statute should therefore not be used as a shield to protect owners from liability for damage done by their dogs.
I would affirm the decision of the trial court.